DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2, 6, 10, 25, 30, 32, 43, 46 – 49, 54 – 55, 57 – 59 and 62 are pending in the present application.
Election/Restriction
Applicant’s election without traverse of Group II, drawn towards methods of using compounds of formula (III) – (V) in the reply filed on October 14, 2022 is acknowledged. However, it is noted that the office action dated July 18, 2022 did not set forth a restriction requirement. For examination purposes, only an election of species requirement was addressed because the application contains claims directed to the methods of using patentably distinct species of the compounds of formula (I) or (III) – (V).
	Further, Applicant has specifically elected the compound as presented below:

    PNG
    media_image1.png
    165
    195
    media_image1.png
    Greyscale

	wherein in the compound of formula (V):
R52 is unsubstituted C1 alkyl.
	Search: Applicant’s elected species is found to be free of prior art. However, the elected species would be rejected under nonstatutory double patenting rejection as being unpatentable over claims 1, 10 – 12 and 14 of U.S. Patent 10,703,718 B2. Further, for the purpose of compact prosecution, search has been further expanded to include the scope of the present claims 25 and 54, wherein:
L is a bond;
R1 is hydrogen; and
R5 and R6 are each hydrogen.
Since the search is not free of prior art, scope has not been further expanded to include the full scope of the elected claims.

Priority

    PNG
    media_image2.png
    60
    399
    media_image2.png
    Greyscale

U.S. Provisional Application 61/953,169 provides sufficient support for the methods of treating acute myeloid leukemia expressing a FLT3-kinase in a subject in need thereof or modulating activity of a FLT3-kinase, said methods comprising administering an effective amount of or contacting a FLT3-kinase with a compound of formula (I) or (III) – (V). Therefore, the present claims are examined with an effective filing date of March 14, 2014.

Information Disclosure Statement
The information disclosure statements filed on March 3, 2022 and October 14, 2022 have been considered by the examiner.

Claim Objections
Claims 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25, 46, 54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., Drug Development Research (2010), 71: pp. 221-227 (Han) in view of Ribas et al., Oncogene (2006), 25: pp. 6304-6318 (Ribas).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Han teaches that 6-bromoindirubin-3’-oxime (BIO) revealed potent inhibitory activity toward GSK-3. See, page 222, 2nd paragraph. Han also teaches that BIO is a novel and potent inhibitor of Fms-like tyrosine kinase 3 (FLT3), resulting in growth inhibition of the acute myeloid leukemia (AML) cell line, MV4;11, which harbors an activating mutation of FLT3. See, page 222, 3rd paragraph. The compound, BIO, is presented below:

    PNG
    media_image3.png
    224
    298
    media_image3.png
    Greyscale

	wherein, in the compound of formula (I):
L is a bond;
R1 is hydrogen; and
R5 and R6 are each hydrogen.
	Han teaches the compound of formula (I), wherein the bromine is substituted at the 6-position of the indirubin ring. Han does not explicitly teach the compound, wherein the bromine is substituted at the 5-position of the indirubin ring, as recited in the present claims 25 and 54.
	Ribas teaches that indirubin is an inhibitor of cyclin-dependent kinase (CDKs) and glycogen synthase kinase-3 (GSK-3). See, Abstract. Ribas also teaches that indirubin is used to treat various diseases including chronic myelocytic leukemia. See, page 6305, left column. Ribas teaches the compound, 5-bromoindirubin-3’-oxime (5BIO), as presented below:

    PNG
    media_image4.png
    173
    379
    media_image4.png
    Greyscale

	wherein, in the compound of formula (I):
L is a bond;
R1 is hydrogen; and
R5 and R6 are each hydrogen.
Ribas also teaches that 5BIO is the most potent FLT3 inhibitor compared to 6-bromoindirubin-3’-oxime (6BIO). See, Table 2. The data is presented below:

    PNG
    media_image5.png
    33
    208
    media_image5.png
    Greyscale

	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Ribas teaches that 5BIO is more potent FLT3 inhibitor than 6BIO. Since Han teaches that 6BIO is a novel and potent FLT3 inhibitor, resulting in growth inhibition of the acute myeloid leukemia (AML) cell line, a person skilled in the art would have expected that administering the compound 5BIO as taught by Ribas would also treat acute myeloid leukemia in a patient while conserving the same utility of modulating the activity of FLT3-kinase. 
	Therefore, the present claims are prima facie obvious over the prior art references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6, 10, 25, 30, 32, 43, 46 – 49, 54 – 55, 57 – 59 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 – 12 and 14 of U.S. Patent 10,703,718 B2 (US ‘718). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘718 is drawn towards a compound having formula (III) – (V). Claim 14 in US ‘718 specifically recites the compounds as presented below:

    PNG
    media_image6.png
    627
    491
    media_image6.png
    Greyscale

	Regarding claims 2, 6, 10, 43 and 55, US ‘718 teaches the compounds of formulae (III) – (V), wherein:
z1 is 1;
R50 is hydrogen or unsubstituted C2 alkyl;
z2 is 0 or 1;
R51 is -NR51AR51B, wherein R51A and R51B are each unsubstituted C1 alkyl; and 
R52 is unsubstituted C1-2 alkyl.
	Regarding claims 25, 30, 32 and 54, US ‘718 teaches the compounds of formula (I), wherein:
L is a bond or unsubstituted C2 alkylene;
R1 is -NR2R3, substituted or unsubstituted heterocycloalkyl, or substituted heteroalkyl, 
R2 and R3 are joined together to form a substituted or unsubstituted heterocycloalkyl; and
R5 and R6 are each hydrogen.
	The claims in US ‘718 do not explicitly recite the methods of treating acute myeloid leukemia expressing a FLT3-kinase in a subject in need thereof or modulating activity of a FLT3-kinase, said methods comprising administering an effective amount of or contacting a FLT3-kinase with a compound of formula (I) or (III) – (V), as recited in the present claims.
	MPEP §804(II)(B)(2)(a) further states:
“Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).”

US ‘718 teaches the methods of treating acute myeloid leukemia expressing FLT3-kinase in a subject in need thereof, comprising administering an effective amount of a compound having the formulae (I) or (III) – (V). See, column 56, lines 37-50. US ‘718 also teaches the methods of modulating activity of a FLT3-kinase comprising contacting a FLT3-kinase with a compound having formulae (I) or (III) – (V). See, column 62, lines 34-41.
	Regarding claims 46 – 47, 49, and 57 – 58, US ‘718 teaches wherein, FLT3-kinase is a FLT3-mutant kinase, specifically FLT3-TKD mutant kinase or FLT3-ITD mutant kinase. See, column 61, lines 1-3. 
	Regarding claims 48 and 59, US ‘718 teaches wherein, point mutations in a FLT3-TKD mutant kinase include mutation of residues corresponding to D835, I836, D839, S840, N841, or Y842 of SEQ ID NO: 1. See, column 14, lines 63-65.
	Regarding claim 62, US ‘718 teaches that the activity of FLT3-kinase is decreased after contacting the FLT3-kinase with said compounds of formulae (I) or (III) – (V). See, column 62, lines 43-47.
	Therefore, the present claims conflict with those of the US ‘718 Patent.

Conclusion
Claims 2, 6, 10, 25, 30, 32, 43, 46 – 49, 54 – 55, 57 – 59 and 62 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                     

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626